Citation Nr: 0837220	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-05 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension., 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial compensable rating for 
headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972, and from July 1975 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In pertinent part, the RO granted service 
connection for headaches and residuals of right elbow 
fracture, and assigned initial noncompensable ratings 
effective February 9, 2005.  The veteran appealed the initial 
ratings assigned.  The RO denied service connection for 
diabetes mellitus, and denied a claim of service connection 
for hypertension on the merits after reopening a previous 
final denial of the claim.  

Subsequently, the RO assigned an initial 10 percent rating 
for the veteran's right elbow disability, for which the 
veteran expressly indicated was a rating that would 
"completely satisfy" his appeal.  See VA Form 9 received 
February 2007.  This issue, therefore, has been withdrawn 
from appeal as there is no further controversy at issue.  
38 U.S.C.A. § 7105.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the highest 
possible rating, unless he/she expressly indicates 
otherwise).

The issues of entitlement to service connection for diabetes 
mellitus and hypertension (on the merits) are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision in June 1993 denied a 
claim of service connection for hypertension on the basis 
that a current hypertension disability was not shown.

2.  Evidence of record since the RO's June 1993 rating 
decision is new and material as it includes a current 
diagnosis of hypertension and medical opinion that such 
disability was first manifested within two months following 
the veteran's separation from active service; overall, this 
evidence raises a reasonable possibility of substantiating 
the claim.

3.  The veteran does not generally experience characteristic 
prostrating attacks of headaches averaging one in two months 
over the last several months.


CONCLUSIONS OF LAW

1.  The June 1993 RO decision denying service connection for 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  The criteria for an initial compensable disability rating 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic 
Code (DC) 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

The veteran claims entitlement to service connection for 
hypertension.  The RO has reopened a prior final decision, 
and denied the claim on the merits.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service. 38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Hypertension may be presumed to have been incurred in service 
if manifest to a compensable degree within one year from 
discharge from service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§ 3.309(a).

At the time of the prior denial in June 1993 (and confirmed 
in a May 1994 rating decision upon receipt of additional 
service records), the RO denied a claim of hypertension on 
the basis that a current hypertension disability was not 
shown by the evidence of record.  The veteran was provided 
notice of this decision, and his appellate rights, by letter 
dated July 1993.  He did not initiate an appeal with this 
decision.  That decision, therefore, became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103.

Since that determination, the veteran has applied to reopen 
his claim for service connection for hypertension.  Newly 
submitted evidence includes competent evidence of a current 
diagnosis of hypertension.  Furthermore, an April 2005 
statement from a VA clinician provided opinion that the 
veteran manifested arterial hypertension within two months of 
his separation from service.

Based upon the reasons for the prior denial, the evidence now 
includes a current diagnosis of hypertension and raises the 
question as to whether the veteran manifested hypertension 
during active service or to a compensable degree within one 
year of his separation from service.  Thus, this evidence is 
new and material.  For the limited purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  Therefore, the veteran's claim is reopened.

As addressed in the remand following this decision, the Board 
finds that additional development of the claim is required 
prior to adjudication of the claim on the merits.

Headaches

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB, 6 Vet. 
App. 35 (1993).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's headaches are currently evaluated as zero 
percent disabling under DC 8100 (migraine headaches), 
38 C.F.R. § 4.124a.  As the VA examiner in September 2006 
provided a diagnosis of migraine headaches, the Board finds 
that this is the most appropriate code to evaluate this 
condition.

In order to qualify for a 10 percent rating under DC 8100, 
there must be characteristic prostrating attacks averaging 
one in two months over the last several months.

The Schedule for Ratings does not define "prostrating" for 
purposes of DC 8100.  For definitional purposes, prostration 
is defined as "extreme exhaustion or powerlessness."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 28th ed., p. 1367.  

In adjudicating the claim, the RO has referred to the term 
"incapacitating episodes," which it defined as one that 
requires bed rest and treatment by a physician," in 
adjudicating the claim.  The term "incapacitating episodes" 
is not part of the criterion for evaluating a headache 
disorder under DC 8100, but is found in rating other 
disorders.  See, e.g., 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, NOTE 1.  The 
Board declines to analyze this case under a definition not 
contained in DC 8100. 

Applying the criteria to the facts of this case, the Board 
finds that the veteran's headache disorder has not met the 
criteria for a compensable rating under DC 8100 for any time 
during the appeal period.  The Board notes that the competent 
and credible evidence, overall, demonstrates that the veteran 
does not generally experience characteristic prostrating 
attacks of headaches averaging one in two months over the 
last several months.

Historically, the veteran's post-service medical records 
first reflect report of headaches during a June 1995 Persian 
Gulf War examination.  He described headaches that occurred 
once a week, lasting about 1-2 hours in duration, that were 
relieved by Motrin, Tylenol or Advil.  

In March 2005, the veteran was seen in the VA clinical 
setting describing having a headache of 5/10 severity.  He 
did not report any further symptomatology.  His VA clinical 
records covering the entire appeal period do not reflect any 
further complaint or treatment for prostrating headaches.  

Overall, the veteran's VA clinical records provide strong 
evidence against his claim, failing to show any 
characteristic prostrating attacks of headaches.

On VA examination in July 2005, the veteran described his 
headache disorder as follows:

[The veteran] has headaches that are localized to 
the top of his head and which occur about twice 
per week.  It is just an aching type of headache 
that usually lasts for approximately thirty 
minutes.  He is taking Tylenol.  It is not 
associated with symptoms of his eyes or with 
nausea.  There is some aggravation with light.  
It assumed not pattern.  He thinks they are 
getting slightly worse.  He has had no other 
treatment for this other than the Tylenol.

Overall, the July 2005 VA examination report provides strong 
evidence against his claim, showing the veteran's own 
description of a headache disorder which is not 
characteristic of prostrating attacks.

In a rating decision dated February 2006, the RO granted 
service connection for headaches and assigned an initial 
noncompensable rating, noting the absence of characteristic 
prostrating attacks averaging one in two months over the last 
several months.

In May 2006, the veteran initiated an appeal with this 
decision alleging a minimum of two prostrating attacks of 
headaches per week that last from 30 minutes to 4 hours, 
requiring him get out of the light, lie down, and having 
nausea with most episodes.

The veteran was afforded additional VA examination in 
September 2006.  At that time, he described his headache 
disorder as follows:

[The veteran] says he started having headaches 
when he was in the service.  They occur at least 
twice a week and last from an hour to two to 
three hours.  They usually begin in the temples 
and radiates to the front occipital region.  They 
are throbbing in nature.  The patient says he is 
sensitive to light and sound and has to just lie 
down.  Sometimes the headaches are associated 
with lightheadedness.  He has no loss of 
consciousness and no vision changes.  The patient 
says he takes Motrin, 800 mg. twice a day when he 
gets headaches.  He also takes over-the-counter 
Tylenol.  He has no prescription medication.  He 
has had no recent ER visits.  The patient denies 
any exacerbating factors at present.

The patient is employed as an IT consultant and 
says he tries not to take any days off from work.

The September 2006 VA examiner diagnosed migraine headaches, 
which happen at least twice a week and last from one to three 
hours associated with photo- and phonophobia.  It was noted 
that the veteran took over-the-counter medications to control 
his headaches and did not have prescriptive medications.

Overall, the September 2006 VA examination report is found to 
provide highly probative evidence against a compensable 
rating for headaches, as it fails to medically describe any 
characteristic prostrating attacks.

In a Form 9 filing received in February 2007, the veteran 
described his headache disorder as follows:

I told the (September 2006 VA) examiner that I 
had prostrating attacks occurring on average of 
once a week.  This is when I must get out of the 
light, lay down, get away from noise while taking 
medication.  They last from one to two hours to 
get over the fatigue and nausea that accompany 
these attacks.

The veteran is deemed competent to describe the 
characteristics of his headache disorder.  Falzone, 8 Vet. 
App. at 405; Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Board is within its province to weigh lay 
assertions and to make credibility determinations.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The veteran has 
provided inconsistent descriptions regarding the severity of 
his headache disorder and, on review of the entire 
evidentiary record, over many years, the Board does not find 
persuasive his more recent descriptions of manifesting 
characteristic prostrating headache attacks.

During the appeal period, the veteran first described having 
headaches of 5/10 severity during a March 2005 VA clinical 
visitation.  His initial VA examination in July 2005 included 
his description of aching headaches localized to the top of 
his head occurring twice per week and lasting 30 minutes in 
duration.  He had some aggravation with light, but denied 
nausea.  Clearly, his lay descriptions do not described 
characteristic prostrating headache attacks.

The veteran first alleged two prostrating headache attacks 
per month, lasting up to 4 hours with associated nausea, in 
May 2006.  This occurred after having received notice that 
his claim was denied due to the absence of prostrating 
headache attacks.  One way to reconcile the disparity of his 
descriptions in such a short time period is to find that an 
increased severity of symptoms occurred in the interval time 
period.  This, however, does not appear to be the case.

Significantly, at his September 2006 VA examination, the 
veteran described his headaches, beginning in the temples and 
radiating to the front occipital region, since service.  He 
also alleged having to lie down during his headache attacks 
due to lightheadedness, photophobia and phonophobia.  He did 
not claim an increased severity of symptoms since his VA 
examination in July 2005.  The Board notes that his physical 
examination did not disclose any objective abnormalities.  
After his claim continued to be denied, the veteran then 
alleged additional characteristics of fatigue due to his 
headaches. 

The Board finds the veteran's statements made to the VA 
examiner in July 2005 as more probative to the 
characteristics of his headache disorder, as that description 
was made prior to when he became aware of the schedular 
criteria that affected his compensation rate.  See Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("[a]lthough 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").  His allegations of 
prostrating attacks, which first presented upon his awareness 
of the schedular criteria, is inconsistent with the overall 
evidentiary record, which fails to show any clinical 
treatment for headaches or loss of time from work (which 
would appear a necessary consequence of having to lie down 
for periods of up to 4 hours twice a week).  

Based on the veteran's assertions, the Board finds no basis 
for a finding that the veteran's symptoms increased in 
severity after his July 2005 VA examination, which would be 
the only reasonable basis for reconciling his inconsistent 
statements.  As indicated above, the veteran alleged that his 
headaches had been occurring since service, and has not 
alleged an increased severity of symptoms beginning after the 
July 2005 VA examination.

Quite simply, the VA examiner findings in July 2005 and 
September 2006 do not place the veteran's headaches within 
the rating schedule's requirements for a compensable rating.  
The Board finds no other medical record that would provide a 
basis to increase the veteran's disability evaluation.  The 
post-service medical record appears to fully support these 
findings, providing evidence against this claim.

While the Board has considered the veteran's statements, the 
Board finds that his description of symptomatology after the 
July 2005 VA examination is not credible and outweighed by 
the medical evidence of record and the veteran's own 
statements which are accepted as credible.

The Board further finds that there is no evidence of 
exceptional or unusual circumstances to warrant referring the 
case for extra-schedular consideration.  38 C.F.R. 
§ 3.321(b)(1).  The Board finds no evidence that the 
veteran's headaches markedly interfere with his ability to 
work.  Furthermore, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest that the veteran is not adequately compensated for 
his disability by the regular rating schedule.  VAOPGCPREC 6-
96.  See 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity).  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for headaches.  The benefit of the doubt rule does not 
apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001); 38 U.S.C.A. § 5107(b).

The Duty to Notify and The Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
headaches.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Goodwin v. Peake, 28 Vet. App. 128 
(2008).

Nonetheless, the record reflects that a pre-adjudicatory RO 
letter in March 2005 advised the veteran of the developmental 
duties under the VCAA, including an advisement for him to 
send in any evidence in his possession pertinent to his 
claim.  Additionally, as reflected by the veteran's written 
statements, he is well aware of the schedular rating criteria 
applicable to this claim.  As such, he demonstrated actual 
knowledge of the evidentiary requirements.  See generally 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Board finds 
that the veteran clearly understands what is required to 
prevail in this case. 

VA has a duty to assist the veteran in the development of his 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and his VA clinical records.  There 
are no outstanding requests to obtain private treatment 
records for which the veteran has both identified and 
authorized VA to obtain on his behalf.

The veteran was afforded VA examinations to evaluate the 
nature and severity of his disability in July 2005 and 
September 2006.  As there is no credible lay or medical 
evidence suggesting an increased severity of symptoms since 
his last VA examination, there is no duty to provide further 
medical examination on this claim.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The claim of service connection for hypertension is reopened.  
To this extent only, the appeal is granted.

A compensable initial rating for headaches is denied.


REMAND

The Board finds that medical opinion is necessary to decide 
the claims of service connection for hypertension and 
diabetes mellitus.  38 U.S.C.A. § 5103A(d).  Hence, the 
claims must be remanded for additional development.

The veteran claims that his hypertension first manifested in 
service and/or manifested to a compensable degree within one 
year from service.  For VA purposes, the term hypertension 
means that diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, DC 7101, NOTE 1.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Id.  Under DC 7101, 
a 10 percent rating is warranted for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure 100 or more 
who requires continuous medication for control.

The veteran's service medical records reflect instances of 
elevated blood pressure readings.  In April 1989, he 
underwent a 5-day blood pressure check due to borderline 
blood pressure readings.  However, he was not diagnosed with 
hypertension.  His June 1992 separation examination showed a 
blood pressure reading of 140/90, but hypertension was not 
diagnosed.  His initial VA examination in November 1992 
documented a blood pressure reading of 124/88.  At that time, 
the examiner provided a diagnosis of "[a]rterial 
hypertension, never diagnosed and never treated."

The post-service medical record first reflects a diagnosis of 
hypertension in 2003.  In April 2005, a VA clinician provided 
opinion that the veteran's hypertension was first manifested 
during the November 1992 VA examination.  This examiner's 
opinion, even if true, cannot provide a basis to grant 
service connection on a presumptive basis as there are simply 
no findings during the first postservice year that could 
support a compensable rating under DC 7101.  

Nonetheless, in light of the veteran's history of elevated 
blood pressure readings in service, his blood pressure 
reading of 140/90 on his separation examination and the 
apparent diagnosis of arterial hypertension shortly after his 
separation from service, the Board requires opinion as to 
whether it is at least as likely as not that the veteran's 
hypertension first manifested in service and/or is causally 
related to an event in service.

Similarly, the veteran was not diagnosed with diabetes 
mellitus until many years after his separation from service.  

In April 2005, a VA clinician provided opinion that the 
veteran's diabetes mellitus began to manifest within one year 
from his separation from service based upon high glucose 
readings contained on his November 1992 VA examination.  A 10 
percent rating for diabetes mellitus is assignable when 
managed by restricted diet alone.  38 C.F.R. § 4.120, DC 
7913.  The Board requires opinion as to whether it is at 
least as likely as not that the veteran's diabetes mellitus 
first manifested in service, manifested to a compensable 
degree within one year from his separation from service 
and/or is causally related to an event in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate 
VA examination to determine the probable 
onset and etiology of his hypertension.  
The claims folder must be made available 
to the examiner.  

Following examination and review of the 
claims folder, the examiner should provide 
opinion as to whether it is at least as 
likely as not (probability of 50% or 
greater) that the veteran's hypertension 
first manifested during the veteran's 
period of active service from July 1975 to 
September 1992 and/or is causally related 
to an event in service?

The examiner's attention should be 
directed to the history of elevated blood 
pressure readings during the period of 
active service from July 1975 to September 
1992, the blood pressure reading of 140/90 
on the separation examination, the 
November 1992 VA examination report 
showing a blood pressure of 124/88 and the 
apparent diagnosis of arterial 
hypertension, and the April 2005 VA 
clinician statement.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include a 
complete explanation with his or her 
opinion, based on findings on examination 
and information obtained from review of 
the record.  If the examiner is unable to 
provide the requested opinion, the 
examination report should so state.

2.  Schedule the veteran for appropriate 
VA examination to determine the probable 
onset and etiology of his diabetes 
mellitus.  The claims folder must be made 
available to the examiner.  Following 
examination and review of the claims 
folder, the examiner should provide 
opinion as to whether it is at least as 
likely as not (probability of 50% or 
greater) that the veteran's diabetes 
mellitus first manifested during his 
period of active service from July 1975 to 
September 1992, manifested to a 
compensable degree within one year from 
his separation from service and/or is 
causally related to an event in service?

The examiner's attention should be 
directed to the elevated glucose readings 
contained on the veteran's November 1992 
VA examination, the April 2005 VA 
clinician statement, and the criteria of 
DC 7913, providing that a compensable 
rating is warranted for diabetes mellitus 
when managed by restricted diet alone.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include a 
complete explanation with his or her 
opinion, based on findings on examination 
and information obtained from review of 
the record.  If the examiner is unable to 
provide the requested opinions, the 
examination report should so state.

3.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


